Rudkin, J.
(concurring) — As stated in the opinion of Mr. Justice Crow, it was held in a number of early cases in this court that the provision of Bal. Code, § 6504 (P. C. 1052), requiring the service of the notice of appeal on all parties who appeared in the action, was mandatory, and that the service of the notice of appeal on all such parties was jurisdictional. If these rulings are correct, the failure to serve the notice of appeal on the defendant Dimmock in this case is not cured by the act of 1899, for we have repeatedly held that the latter act does not cure jurisdictional defects. The numerous cases in which appeals have been dismissed for failure to give an appeal and supersedeas bond in double the amount of the judgment below and the $200 additional, are illustrations. In my opinion, however, the legislature never contemplated the service of a notice of appeal on parties who could not appeal or join in an appeal, and whose rights could in no manner be affected by any action the appellate court might take. We have so held in effect where parties appeared to disclaim, or were dismissed by consent, or where their claims were satisfied. Doyle v. McLeod, 4 Wash. 732, 31 Pac. 96; McEachern v. Brackett, 8 Wash. 652, 36 Pac. 690, 40 Am. St. 922; Watson v. Sawyer, 12 Wash. 35, 40 Pac. 413, 41 Pac. 43; First Nat. Bank of Seattle v. Gordon Hardware Co., 30 Wash. 127, 70 Pac. 251; Smalley v. Laugenour, 30 Wash. 307, 70 Pac. 786; Sheehan v. Bailey Building Co., 42 Wash. 535, 85 Pac. 44.
I therefore concur in the result.
Fullerton, J., concurs with Rudkin, J.